Title: 23d.
From: Adams, John Quincy
To: 


       We could not recite this morning, because Mr. Reed, was not in at prayers. This morning a number of the Seniors were sent for, by the President, to go to his House at 8 o’clock. They went, and the parts were distributed thus. Thompson+ English Oration A:M: Champlin Latin Oration A:M: Fowle and Gardner 2d. each a Poem. Blake English and Andrews+ 1st. Latin Oration’s P.M. Harris, Dwight+, Hubbard×, and Parker+ a Conference, Bigelow and Crosby+, Lowell and Taylor, Loring and Sullivan Forensics. Lincoln and Warland, a Greek dialogue, Bradford, Norton, Simpkins+, and Wyeth, Respondents in Syllogistics, and all the rest opponents to the same. These Syllogistics, are very much despised by the scholars, and no attention seems to be paid to them by the Company at Commencement. The scholars in general think that the Government, in giving them those Parts write on their foreheads DUNCE in capital Letters. Notwithstanding this some of the most learned men, in the Country, had syllogistics, when they graduated here. The good Parts, as they are called, are more numerous this year, than they ever have been. Before this there has been only one English, and one Latin Oration, and no Poems. It is a doubt, whether they intend, to establish this as a Precedent or whether it is only a distinguished favour, to the present Class who pretend to be the best Class for learning, and genius that ever graduated here. It is said, that the Parts have been exceedingly well distributed; and all the College, are pleased. There is only one person, who is said to have a part he did not deserve×, and one or two are mentioned, as deserving others than Syllogistics. However that may be, the syllogists all got together this Evening, and drank, till not one of them could stand strait, or was sensible of what he did. A little after 9 they sallied out, and for a Quarter of an hour made such a noise, as might be heard, at a mile distant. I was then up in Freeman’s chamber, upon a certain affair, he was informing me of. The Tutors went out, and after a short time, perswaded them to disperse. Mr. Reed had two squares of his Windows broke.
      